Title: To James Madison from John Gavino, 13 January 1805 (Abstract)
From: Gavino, John
To: Madison, James


13 January 1805, Gibraltar. “I had the honor of adressing you last the 8t: Instant ⅌ Comodor Prible who proceeded for the U. S. in the John Adams on the 9t: Ditto. Said day a Squadron with Rusian Collours past this from the Westward, were three Sail the Line, to all appearance, a Corvet & Store Ship. I then mentiond the Brig Dispatch of Boston being detaind here, now nearly a Month without the agent, or Vice admiralty Court coming to any determination, as ⅌ particulars in the Inclosed Copy of what I wrote our Minister in London the 11t: Inst: on the Subject & by which you will see what is passing, it is truly a hard case for the Concerneds Messrs: David Green & Son of Boston with other Shippers at said place.
“I herewith inclose you the last Six Months arrivals with their departures.”
Adds in a postscript: “Our Port is to be opend in ⟨…⟩0 days should we Continue well.
“They write from Cadiz, that, Sir John Ord the Commr: of the British Squadron has Declared that Port in a State of Blocade.”
Adds in a 30 Jan. postscript: “This being detaind for want of Conveyance I have to inform you that Perfect health being by the blessing of God restored in this Fortress, the Port has this day been opend & clean Bills of health Granted.”
